DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed October 11, 2022.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.

Status of Claims
2.	Claims 1-7, 10, 11, 14-15, 18-23, 27-29, 38, 39 and 41 are pending and currently under consideration for patentability.
	Claim 13 is canceled as of the October 23, 2019 amendment to claims.

Response to Amendments
3.	Applicant has amended claims 14 and 15 to utilize proper antecedent basis; accordingly, the claim objections presented in the most recent Office action are overcome and withdrawn.
Applicant has amended claims 1, 14 and 15 to change “generally cylindrical shape” to “generally frustum shape;” successfully overcoming the previously applied 35 USC 112(b) rejection.
However, claim 29 did not amend the “generally cylindrical shape” limitation - and since the claim still requires the “blood component cooling container to be tapered from the distal end to the proximal end,” the phrase “generally cylindrical shape” remains unclear.  Therefore, the rejection is maintained and repeated in the rejection below.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-7, 10, 11, 14-15, 18-23, 27-29, 38, 39 and 41, as amended, have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Voute et al. (US PGPUB 2004/0129003) is introduced as the new primary reference in rejecting a majority of claims 1, 15 and their dependents, respectively.  Hessok et al. (US PGPUB 2002/0081401) is introduced as the new primary reference in rejecting a majority of claim 29 and its dependents. Rinfret et al. (US 3,158,283) remains in the present rejection as a secondary reference for disclosing and rendering obvious the plurality of cooling vane limitations. Fischel et al. (US 4,755,300) remains in the present rejection as a secondary reference for disclosing and rendering obvious the plasmapheresis method step limitations of claim 15.  Mikhailov (US PGPUB 2012/0304597) remains in the present rejection as a secondary reference for disclosing and rendering obvious the automatic bottle opener method step limitations of claim 15.
	

Claim Interpretation
5.	With regard to the limitations of claim 29, “wherein the blood component cooling container has a generally cylindrical shape, such that the blood component cooling container may be opened using an automatic bottle opener,” examiner interprets any generally cylindrical-shaped container having an closable inlet/outlet port or cap/closure as being fully capable of being opened using an automatic bottle opener.  For the automatic bottle opener to hold more patentable weight, examiner suggests more positively claiming such features, similar to the way that the automatic bottle opener is claimed in claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 29, 38, 39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally cylindrical” in claim 29 is a relative term which renders the claim indefinite. The term “generally cylindrical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the term “generally cylindrical” is interpreted as any container having circular cross-section through the body portion, with or without varying cross-sectional diameters along its length. 
Since the “generally cylindrical” limitation is combined with the limitation of “the blood component cooling container [being] tapered from the distal end to the proximal end, such that a diameter of the proximal end is greater than a diameter of the distal end,” issues of clarity are raised. As the claim is currently written, a funnel or tube with undulating wall-diameters would be considered “generally cylindrical.”
Claims 38, 39 and 41 are rejected for depending on rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Voute et al. (US PGPUB 2004/0129003) in view of Rinfret et al. (US 3,158,283).

8.	With regard to claim 1, Voute discloses a biopharmaceutical cooling container (flexible container, 10) fully capable of being a blood component cooling container (Figs. 2, 3, 7; abstract) comprising: a body portion (sidewalls of 10; Fig. 7) having a proximal end (top side, 240) and a distal end (bottom side, 250) and defining an interior volume (interior of 10; [0030]), the body portion including, an opening (port, 200) within the body portion fully capable of receiving collected plasma ([0034]; [0038]), the opening (200) being located at or near the proximal end (240; Fig. 7); wherein the biopharmaceutical cooling container (10) is tapered (see angles 220, 225) from the distal end (250) to the proximal end (240; [0030]), such that a diameter of the proximal end (240) is greater than a diameter of the distal end (250; Fig. 7; [0039]; [0032-0033]); and wherein the biopharmaceutical cooling container (10) has a generally frustum shape (Fig. 7; [0039]), wherein the biopharmaceutical cooling container (10) is fully capable of being opened with an automatic bottle opener ([0034]; [0038]).
	While Voute discloses sidewalls (60) of a heat exchanger support (40) having depressions on its interior surface to promote contact between the blood component cooling container (10) and the heat exchanger support (40) as the blood component cooling container (10) conforms to the shape of the heat exchanger support (40) interior surface during filling ([0031]); that the blood component cooling container (10) can employ various shapes and sizes ([0039]); and that the blood component cooling container (10) may be made of a semi-rigid material ([0035]), Voute fails to explicitly disclose a plurality of cooling vanes extending radially outward from the body portion, the plurality of cooling vanes increasing the external surface area of the blood component cooling container and defining a vane internal volume.
However, Rinfret discloses a blood component cooling container (container for rapid cooling, storage and rapid warming of, e.g. blood; col. 1, lines 11-15; Figs. 3-5; abstract) comprising: a body portion (corrugated walls, 10, joined by walls, 12) having a proximal end (top-side) and a distal end (bottom-side) and defining an interior volume (enclosed storage space, 14; col. 3, lines 69-72), the body portion (10, 12) including, a plurality of cooling vanes/convection members (peak, 22 and trough, 24 corrugations of 10; col. 3, lines 66-69) extending radially outward from and spaced about the body portion (corrugations shown uniformly radiating outward from 12, on all sides), the plurality of cooling vanes increasing the external surface area of the blood component cooling container (col. 2, lines 57-58); and an opening (opening means, 16) within the body portion configured to receive collected plasma (cl. 3, line 75- col. 4, line 2).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the biopharmaceutical cooling container disclosed by Voute to include a plurality of radially extending cooling vanes, similar to that disclosed by Rinfret, in order to enhance heat transfer characteristics during freezing and thawing of biological substances, by having a a relatively high ratio of heat transfer surface area to the volume of biological substance frozen, and physical dimensions that provide for the formation of a uniform, relatively thin shell upon freezing and effective heat transfer during thawing, as suggested by Rinfret in column 2, lines 53-62.

9.	With regard to claims 2-7, Voute fails to explicitly disclose a plurality of cooling vanes, where there are twelve cooling vanes.
However, Rinfret discloses that the plurality of cooling vanes (22, 24 of 10) includes over 20 cooling vanes (Figs. 3-5).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the biopharmaceutical cooling container disclosed by Voute to include a plurality of radially extending cooling vanes, similar to that disclosed by Rinfret, in order to enhance heat transfer characteristics during freezing and thawing of biological substances, by having a relatively high ratio of heat transfer surface area to the volume of biological substance frozen, and physical dimensions that provide for the formation of a uniform, relatively thin shell upon freezing and effective heat transfer during thawing, as suggested by Rinfret in column 2, lines 53-62.

10.	With regard to claims 10-11, Voute discloses a metallic frame (heat exchanger, 20, including heat transfer plates, 40 and bottom, 50; “formed of a high thermal conductivity material, for example, stainless steel or aluminum”; [0033]) located on the external surface of the blood component cooling container (10; Fig. 2), the flexible metallic frame (20) improving the heat exchange properties of the blood component cooling container (10; [0026]; [0029]); and wherein the flexible metallic frame (20) contacts a bottom (250) and at least a portion of a side (210, 215) of the blood component cooling container (10; Figs. 1-2; [0037-0039]).  Additionally, Voute suggests the use of a rigid or semi rigid holder (not shown) may be attached to flexible container (10) to facilitate carrying and/or storage of flexible container (10; [0034]).

11.	Claims 15, 18-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Voute in view of Rinfret in view of Fischel et al. (US 4,755,300) in view of Mikhailov (US PGPUB 2012/0304597).

12.	With regard to claim 15, Voute discloses a method of storing a biopharmaceutical (abstract) comprising: introducing (via 200) the biopharmaceutical into a biopharmaceutical cooling container (flexible container, 10; [0034]) fully capable of being a blood component cooling container for receiving plasma (Figs. 2, 3, 7; abstract), the biopharmaceutical cooling container (10) including: a body portion (sidewalls of 10; Fig. 7) having a proximal end (top side, 240) and a distal end (bottom side, 250) and defining an interior volume (interior of 10; [0030]), the body portion including, an opening (port, 200) within the body portion fully capable of receiving collected plasma ([0034]; [0038]), the opening (200) being located at or near the proximal end (240; Fig. 7); wherein the biopharmaceutical cooling container (10) is tapered (see angles 220, 225) from the distal end (250) to the proximal end (240; [0030]), such that a diameter of the proximal end (240) is greater than a diameter of the distal end (250; Fig. 7; [0039]; [0032-0033]); and wherein the biopharmaceutical cooling container (10) has a generally frustum shape (Fig. 7; [0039]), wherein the biopharmaceutical cooling container (10) is fully capable of being opened with an automatic bottle opener ([0034]; [0038]); and transferring the biopharmaceutical cooling container (10) to a freezer ([0004]; [0036]; [0038]); removing the biopharmaceutical cooling container (10) from the freezer ([0038]); defrosting, at least partially, the biopharmaceutical cooling container (10; [0038]); opening the biopharmaceutical cooling container (10; [0034]; [0038]); and removing the biopharmaceutical from the biopharmaceutical cooling container (10), the taper (Fig. 7) preventing frozen biopharmaceutical from getting stuck inside the biopharmaceutical cooling container (10; [0027]; [0032-0033]).
	While Voute discloses sidewalls (60) of a heat exchanger support (40) having depressions on its interior surface to promote contact between the blood component cooling container (10) and the heat exchanger support (40) as the blood component cooling container (10) conforms to the shape of the heat exchanger support (40) interior surface during filling ([0031]); that the blood component cooling container (10) can employ various shapes and sizes ([0039]); and that the blood component cooling container (10) may be made of a semi-rigid material ([0035]), Voute fails to explicitly disclose a plurality of cooling vanes extending radially outward from the body portion, the plurality of cooling vanes increasing the external surface area of the blood component cooling container and defining a vane internal volume; wherein the plurality of cooling vanes reduce the freezing time and defrosting time of the plasma within the blood component cooling container.
However, Rinfret discloses a blood component cooling container (container for rapid cooling, storage and rapid warming of, e.g. blood; col. 1, lines 11-15; Figs. 3-5; abstract) comprising: a body portion (corrugated walls, 10, joined by walls, 12) having a proximal end (top-side) and a distal end (bottom-side) and defining an interior volume (enclosed storage space, 14; col. 3, lines 69-72), the body portion (10, 12) including, a plurality of cooling vanes/convection members (peak, 22 and trough, 24 corrugations of 10; col. 3, lines 66-69) extending radially outward from and spaced about the body portion (corrugations shown uniformly radiating outward from 12, on all sides), the plurality of cooling vanes increasing the external surface area of the blood component cooling container (col. 2, lines 57-58) and reducing the freezing time and defrosting time of the plasma within the blood component cooling container (col. 2, lines 14-25); and an opening (opening means, 16) within the body portion configured to receive collected plasma (cl. 3, line 75- col. 4, line 2).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the biopharmaceutical cooling container disclosed by Voute to include a plurality of radially extending cooling vanes, similar to that disclosed by Rinfret, in order to enhance heat transfer characteristics during freezing and thawing of biological substances, by having a a relatively high ratio of heat transfer surface area to the volume of biological substance frozen, and physical dimensions that provide for the formation of a uniform, relatively thin shell upon freezing and effective heat transfer during thawing, as suggested by Rinfret in column 2, lines 53-62.
Additionally, Voute and Rinfret fail to explicitly disclose a method of storing plasma, wherein the plasma is collected during a plasmapheresis procedure; and the method step of introducing the plasma into the blood component cooling container includes transferring plasma from a blood component separation device of a plasmapheresis system to the blood component cooling container. 
	However, Fischel discloses plasma collection (via 78; see Fig. 11) during a plasmapheresis procedure (abstract); and the method step of introducing the plasma into the blood component cooling container (78) includes transferring plasma from a blood component separation device (membrane filtration apparatus, 10) of a plasmapheresis system to the blood component cooling container (78; col. 13, line 49 – col. 14, line 22).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood collection disclosed by Voute in view of Rinfret, to be performed during a plasmapheresis procedure, where the plasma is transferred from a blood component separation device, similar to that disclosed by Fischel, in order to utilize plasma collection devices within a known procedure yielding plasma, as suggested by Fischel in the abstract.
As a final matter, Voute, Rinfret and Fischel are silent in regard to opening the blood component cooling container using an automatic bottle opener.
	However, Mikhailov discloses a universal container capper/decapper (abstract) for capping/decapping containers transporting specimen ([0003-0004]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Voute in view of Rinfret in view of Fischel, to include a step of opening the container with a bottle opener, similar to that disclosed by Mikhailov, in order to ensure the seal of the container and utilize well-known openers so that spillage and environmental contaminants do not taint the specimen. Moreover, it would have been obvious for the bottle opener to be automatic rather than manually actuated, in order to reduce stress on the user.  Automatic bottle openers are also well-known in the art; and, such a modification would require routine skill in the art.

13.	With regard to claims 18-23, Voute, Fischel and Mikhailov fail to explicitly disclose a plurality of cooling vanes, where there are twelve cooling vanes.
However, Rinfret discloses that the plurality of cooling vanes (22, 24 of 10) includes over 20 cooling vanes (Figs. 3-5).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the biopharmaceutical cooling container disclosed by Voute in view of Fischel and Mikhailov to include a plurality of radially extending cooling vanes, similar to that disclosed by Rinfret, in order to enhance heat transfer characteristics during freezing and thawing of biological substances, by having a relatively high ratio of heat transfer surface area to the volume of biological substance frozen, and physical dimensions that provide for the formation of a uniform, relatively thin shell upon freezing and effective heat transfer during thawing, as suggested by Rinfret in column 2, lines 53-62.

14.	With regard to claims 27-28, Voute discloses a metallic frame (heat exchanger, 20, including heat transfer plates, 40 and bottom, 50; “formed of a high thermal conductivity material, for example, stainless steel or aluminum”; [0033]) located on the external surface of the blood component cooling container (10; Fig. 2), the flexible metallic frame (20) improving the heat exchange properties of the blood component cooling container (10; [0026]; [0029]); and wherein the flexible metallic frame (20) contacts a bottom (250) and at least a portion of a side (210, 215) of the blood component cooling container (10; Figs. 1-2; [0037-0039]).  Additionally, Voute suggests the use of a rigid or semi rigid holder (not shown) may be attached to flexible container (10) to facilitate carrying and/or storage of flexible container (10; [0034]).

15.	Claims 29, 38-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hessok et al. (US PGPUB 2002/0081401) in view of Voute.

16.	With regard to claim 29, Hessok discloses a blood component cooling container (bottle; Figs. 1, 2E; abstract; [0005]; [0015]) comprising: a body portion (cylindrical casing section, 1) having a proximal end (end having neck or outlet section, 2) and a distal end (end having bottom portion, 3) and defining an interior volume (within 1; [0039]); at least one convection member (interior depression/indent, 3b) spaced about the body portion (1; Fig. 2E), the at least one convection member (3b) increasing the external surface area of the blood component cooling container (Fig. 2E), wherein the at least one convection member (3b) includes at least one indent within the body portion (1; Fig. 2E; [0044]; [0051]); and an opening (neck or outlet section, 2) within the body portion (1) is fully capable of receiving collected plasma (Figs. 1, 2E), the opening (2) being located at or near the proximal end (Fig. 1); wherein the blood component cooling container (1) has a generally cylindrical shape (Fig. 1; [0009]; [0039]), wherein the blood component cooling container (10) is fully capable of being opened with an automatic bottle opener (abstract; [0021]; [0025]; [0039]).
	Hessok is silent in regard to the blood component cooling container being tapered from the distal end to the proximal end, such that a diameter of the proximal end is greater than a diameter of the distal end.
However, Voute discloses a biopharmaceutical cooling container (flexible container, 10) fully capable of being a blood component cooling container (Figs. 2, 3, 7; abstract) comprising: a body portion (sidewalls of 10; Fig. 7) having a proximal end (top side, 240) and a distal end (bottom side, 250) and defining an interior volume (interior of 10; [0030]), the body portion including, an opening (port, 200) within the body portion fully capable of receiving collected plasma ([0034]; [0038]), the opening (200) being located at or near the proximal end (240; Fig. 7); wherein the biopharmaceutical cooling container (10) is tapered (see angles 220, 225) from the distal end (250) to the proximal end (240; [0030]), such that a diameter of the proximal end (240) is greater than a diameter of the distal end (250; Fig. 7; [0039]; [0032-0033]); wherein the biopharmaceutical cooling container (10) is fully capable of being opened with an automatic bottle opener ([0034]; [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blood component cooling container disclosed by Hessok to be tapered such that a diameter of the proximal end is greater than a diameter of the distal end, similar to that disclosed by Voute, in order to provide means for directing the volumetric ice expansion in an upward vertical direction, as suggested by Voute in paragraph [0027].

17.	With regard to claims 38-39, Hessok is silent in regard to a flexible metallic frame located on the external surface of the blood component cooling container, the flexible metallic frame improving the heat exchange properties of the blood component cooling container; wherein the flexible metallic frame contacts a bottom and sides of the blood component cooling container.
	However, Voute discloses a metallic frame (heat exchanger, 20, including heat transfer plates, 40 and bottom, 50; “formed of a high thermal conductivity material, for example, stainless steel or aluminum”; [0033]) located on the external surface of the blood component cooling container (10; Fig. 2), the flexible metallic frame (20) improving the heat exchange properties of the blood component cooling container (10; [0026]; [0029]); and wherein the flexible metallic frame (20) contacts a bottom (250) and at least a portion of a side (210, 215) of the blood component cooling container (10; Figs. 1-2; [0037-0039]).  Additionally, Voute suggests the use of a rigid or semi rigid holder (not shown) may be attached to flexible container (10) to facilitate carrying and/or storage of flexible container (10; [0034]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blood component cooling container disclosed by Hessok to include a flexible metallic frame, similar to that disclosed by Voute, in order to facilitate carrying and/or storage of flexible container, as suggested by Voute in paragraph [0034] - while also improving the heat exchange properties of the container, as suggested by Voute in paragraphs [0037-0039].

18.	With regard to claim 41, while Hesso discloses depressions (3b) and small/slight indentations (3c) in the body portion (1; Figs. 2A-E), Hesso and Voute fail to explicitly disclose that the at least one indent includes at least one slit within the body portion.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the indentations disclosed by Hesso in view of Voute to be slits, since non-uniform container bottom portions allow for a very uniform, rotationally symmetric, crystalline freeze-dried product (lyophilizate) to form, without collapsed amorphous regions, as suggested by Hesso in paragraph [0045]; and one having ordinary skill in the art would be motivated to utilize a slit indent, as Hesso suggests providing bottom surface indentations that are as small as possible in paragraph [0041].

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781